DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the amendment and response filed 1/11/2021. Claims 1-5,7,8,16 and 19 are pending in the application. Claim 1 is withdrawn from consideration, being directed to a non-elected invention. Claims 2 and 16 were amended, new claim 19 was added,  and claim 18 was canceled by the applicant.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weichert (WO 2008/077640 A1) in view of Goldscher (US 5,679,781) and further in view of Hirth et al. (US 2008/0051573 A1, cited by the applicant in an IDS).
Regarding claims 2 and 3, Weichert discloses a method of producing a sweetener, the method comprising reacting a carbohydrate mixture comprising 
However, Goldscher discloses a process for the manufacture of Isomaltitol by the hydrogenation of a solution of isomaltulose, at a temperature between 80 deg. C to 130 deg. C., which overlaps the recited temperature range; using a catalyst selected from Ruthenium, Nickel and mixtures thereof on an inert support, the pressure exerted being below 50 atmosphere; (column 1 lines 60-67) , 50 being  close to  the lower limit of recited pressure conditions in claims 2 and 19.. 
According to the instant disclosure (page 12 lines 30-37) “

Regarding the pressure during the hydrogenation reaction, in particular a pressure of at least 15 bar,
preferably of at least 30 bar, especially preferably at least 40 bar, has proved to be advantageous. Values between 40 bar and 150 bar, in particular between 40 bar and 90 bar, for example in the range from about 50 to 60 bar, are especially preferable.

Applicant has not shown any unexpected advantages of a pressure range in the claimed broad range and in fact points to an “especially preferable” range of 50 to 60 bar, and only requires a pressure of “at least 15 bar.”
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Hirth , however discloses [0014] that based on the desired product range, at least one mono-, di-, oligo-and/or polysaccharides containing at least one glucose and/or fructose unit, which by definition includes disaccharides isomaltulose and sucrose; are hydrogenated to sugar alcohols comprising sorbitol and mannitol in the presence of ruthenium catalyst on aluminum oxide support [0016]. 
Furthermore, complete hydrogenation of a disaccharide as exemplified by sucrose is  achieved by this method (Example 7 and Table 14).
Hirth specifically suggests using Ruthenium/Ruthenium oxide catalyst immobilized on aluminum oxide support as claimed ([0016], and that the activity of such a catalyst is maintained over a very long time period, they are not toxic and consequently can be easily handled as compared to other catalysts. 
It would therefore be obvious to one of ordinary skill in the art to apply a Ruthenium/Ruthenium oxide catalyst on an aluminum oxide support in modified Weichert, for the added benefits of prolonged maintenance of catalytic activity. The presented results would therefore be obtained in modified Weichert, without removal of sucrose from a feed having isomaltulose and sucrose that are simultaneously hydrogenated to form sugar alcohols. As complete hydrogenation is expected, the product is sucrose free as claimed.
Regarding claim 4, Weichert discloses a carbohydrate mixture comprising trehalulose in the recited range (e.g. see Example 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Weichert discloses a reaction mixture with the recited water content (e.g. see Example 4 disclosing 30% dry matter).
Regarding claim 16, Goldscher discloses a temperature range of 80 deg. and 130 deg. C in the hydrogenation of isomaltulose in the presence of a ruthenium catalyst (see abstract, working examples).  Goldscher (column 2 lines 42-43) shows examples wherein conversion of isomaltulose at a temperature of 100 deg. C is about 82% while at 120 deg. C the conversion is greater than 99%. Goldscher therefore discloses first and second temperatures respectively, that are within the ranges disclosed in applicant’s specification.   According to applicant’s specification 50-95% conversion occurs between 80 to 120°C and, essentially 100% conversion in the range between 100°C- 150°C (page 11 line 37 through page 12 line 5). 
Claims 7 and 8 are rejected under 35 USC 103(a) as being unpatentable over Weichert in view of Goldscher and Hirth, as above; and further in view of Gubitosa (US 5,326,912), cited by the applicant in an IDS
Modified Weichert as discussed above is directed to a method as claimed, but does not specifically disclose the pore volume and surface area of the support for the catalyst. Gubitosa, however suggests a pore volume of the support in the range of 0.5 to 1.2 ml /g and a specific surface area exemplified by 800 m2/g (see Example 1) in hydrogenating carbohydrates. As modified Weichert and Gubitosa are directed to hydrogenation of carbohydrates, it would have been obvious to one of ordinary skill in the art to select a pore volume and surface area of the support for a catalyst that are in the range taught in Gubitosa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 2-5, 7, 8, 16, and 19 are therefore prima facie obvious in view of the art.
Response to Arguments
Claim amendments render the previous rejection under 35 USC 112 moot.
Regarding the rejections under 35 USC 103(a), claim amendments to disclose a range of pressure conditions in the method do not render the claims patentable. 

According to the instant disclosure (page 12 lines 30-37):

“Regarding the pressure during the hydrogenation reaction, in particular a pressure of at least 15 bar, preferably of at least 30 bar, especially preferably at least 40 bar, has proved to be advantageous. Values between 40 bar and 150 bar, in particular between 40 bar and 90 bar, for example in the range from about 50 to 60 bar, are especially preferable.”

Applicant has not shown any unexpected advantages of a pressure range in the claimed broad range and in fact points to an “especially preferable” range of 50 to 60 bar, and only requires a pressure of “at least 15 bar.”
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding the claimed temperature of the reaction,  “comprising” in claim 2 does not preclude a “second temperature” as claimed in claim 16 at which the reaction is effected to achieve 100% conversion. It is considered that partial conversion is effected at a temperature below 120 deg. C , and complete hydrogenation is effected at a higher temperature. Goldscher (column 2 lines 42-43) shows examples wherein conversion of isomaltulose at a temperature of 100 deg. C is about 82% while at 120 deg. C the conversion is greater than 99%.
Further, applicant points to a sucrose containing raw material in the claimed method to make a sucrose-free sweetener, as not being taught in the primary reference. 
It is pointed out that a sucrose containing mixture   having sucrose content  of 0.1%, as claimed,  is taught in the primary reference, and  the rationale for rejection is based on a combination of references. 
The claimed temperature and pressure conditions are taught in Weichert in view of Goldscher, achieving greater than 99% conversion. Hirth is cited only to address the limitation of ruthenium on aluminum oxide support as catalyst. Hirth suggests using Ruthenium/Ruthenium oxide catalyst immobilized on aluminum oxide support as claimed ([0016], and that the activity of such a catalyst is maintained over a very long time period, they are not toxic and consequently can be easily handled as compared to other catalysts.   
It would therefore be obvious to one of ordinary skill in the art to apply a Ruthenium/Ruthenium oxide catalyst on an aluminum oxide support in modified Weichert to sustain the activity of the catalyst over time, as taught in Hirth. The presented results would therefore be obtained in modified Weichert, without removal of sucrose from a feed having isomaltulose and sucrose that are simultaneously hydrogenated to form sugar alcohols. As complete hydrogenation is expected, the product is sucrose free as claimed.
The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Id. at 421. It is also well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).
Applicant argued that the examples in Goldscher teach a carbon support. However, as pointed out in the office action, Goldscher discloses a process for the manufacture of Isomaltitol by the hydrogenation of a solution of isomaltulose, at a temperature between 80 deg. C to 130 deg. C., which overlaps the recited temperature range; wherein the catalyst selected from Ruthenium, Nickel and mixtures thereof on an inert support, the pressure exerted being below 50 atmosphere; (column 1 lines 60-67).  A pressure of 50 atmospheres is close to the lower limit of recited pressure conditions.
It has been previously held that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))”  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).;“ “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  	
For these reasons, applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793